


Exhibit 10.1
UnitedHealth Group Incorporated
Summary of Non-Management Director Compensation
(Effective October 1, 2013)


Our compensation and benefit program is designed to compensate our non-employee
directors fairly for work required for a company of our size and scope, and
align their interests with the long-term interests of our shareholders. Director
compensation reflects our desire to attract, retain and use the expertise of
highly qualified people serving on the Company’s Board of Directors. The
Compensation and Human Resources Committee reviews the compensation level of our
non-employee directors on an annual basis and makes recommendations to the Board
of Directors.
The Company uses annual retainers, equity-based compensation, expense
reimbursement and other forms of compensation, as appropriate, to attract and
retain non-employee directors.


Cash Compensation - Annual Retainers
Directors who are not Company employees receive an annual cash retainer of
$125,000. We pay an additional annual cash retainer of $300,000 to the Chair of
the Board, an additional annual cash retainer of $25,000 to the Chair of the
Audit Committee, and additional annual cash retainers of $15,000 to the Chair of
the Compensation and Human Resources Committee, the Chair of the Nominating and
Corporate Governance Committee and the Chair of the Public Policy Strategies and
Responsibility Committee.
Cash retainers are payable on a quarterly basis in arrears on the first business
day following the end of each fiscal quarter, and subject to pro-rata adjustment
if the director did not serve the entire quarter. Under our Directors’
Compensation Deferral Plan (“Director Deferral Plan”), subject to compliance
with applicable laws, non-employee directors may elect annually to defer receipt
of all or a percentage of their cash compensation. Amounts deferred are credited
to a bookkeeping account maintained for each director participant and are
distributable upon the termination of the director’s Board service for any
reason. Subject to certain additional rules set forth in the Director Deferral
Plan, participating directors may elect whether distribution is made in either:
•
an immediate lump sum;

•
a series of five or ten annual installments;

•
a delayed lump sum following either the fifth or tenth anniversary of the
termination of the director’s directorship; or

•
pre-selected amounts and on pre-selected dates while the director remains a
member of our Board of Directors.

The Director Deferral Plan does not provide for matching contributions by the
Company, but our Board of Directors may determine, in its discretion, to
supplement the accounts of participating directors with additional amounts.




--------------------------------------------------------------------------------




Equity-Based Compensation - Deferred Stock Units and Conversion of Cash
Compensation into Deferred Stock Units
A new non-employee director receives an initial one-time grant of 6,250 deferred
stock units. These deferred stock units are granted on the date of the
director’s election or appointment to the Board of Directors. The deferred stock
units vest at a rate of 25% per year for four years, subject to service on the
Board of Directors on the vesting date.
Directors who are not Company employees receive equity awards of deferred stock
units having an aggregate fair value of $150,000 annually. These deferred stock
units are granted quarterly in arrears on the first business day following the
end of each fiscal quarter, and subject to pro-rata adjustment if the director
did not serve the entire quarter. These deferred stock units are immediately
vested upon grant.
Directors may also elect to convert cash compensation into deferred stock units,
subject to compliance with applicable laws. The conversion grants are made on
the day the cash compensation is otherwise payable to the directors, which is
the first business day following the end of each fiscal quarter. The deferred
stock units received in lieu of the cash compensation are immediately vested
upon grant.
The Company pays dividend equivalents in the form of additional deferred stock
units on all outstanding vested deferred stock units. Dividend equivalents are
paid at the same rate and at the same time that dividends are paid to Company
shareholders.
A director is required to retain all deferred stock units granted until he or
she completes his or her service on the Board of Directors. Subject to the
deferred stock unit award certificate and certain additional rules set forth in
the Director Deferral Plan, directors may elect whether issuance of the shares
of common stock subject to their outstanding and vested deferred stock units is
to be made:
•
immediately upon completion of service on the Board of Directors;

•
in a series of five or ten annual installments; or

•
following either the fifth or tenth anniversary of the completion of service on
the Board of Directors.

Deferred stock units are granted under our 2011 Stock Incentive Plan.


Reimbursement of Director Expenses and Health Care Coverage
We reimburse directors for any out-of-pocket expenses incurred in connection
with service as a director. We also provide health care coverage to incumbent
directors who are not eligible for coverage under another group health care
benefit program. Health care coverage is provided generally on the same terms
and conditions as current employees. Upon retirement from the Board of
Directors, current directors may continue to obtain health care coverage under
benefit continuation and after lapse of the benefit continuation coverage, under
the Company’s post-employment medical plan for up to ninety-six months if they
are otherwise eligible. Directors who were not serving on the Board of Directors
as of February 2009 and who are not eligible for coverage under another group
health care benefit program or Medicare may also receive health care coverage.






